[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PROMISSORY NOTE
CT Page 10850
 PROCEDURAL HISTORY
The parties in the above-captioned cases intermarried on October 23, 1995 in Jamaica, W.I. On August 24, 1998 the marriage was dissolved (Cohen, STR). The only order entered by the court was a $1 per year alimony awarded to the plaintiff modifiable only by the State of Connecticut.
The plaintiff sought to amend the dissolution complaint by adding a second count claiming that the defendant owed the plaintiff $20,000 as evidenced by a promissory note executed by the defendant on May 28, 1997. Since the second count involved a contract action the court (Bishop, J.) sustained the defendantrs objection to the amended complaint on February 4, 1998. Thereafter, the plaintiff brought a civil action to collect on the note. The pending civil action was referred to the Family Division for trial.
 HEARING
The court heard the matter on April 10, 2000 at which time the parties gave testimony and offered documentary evidence. In its review of this matter the court examined both the family file and the civil file. Based upon its review of the files and exhibits and the testimony of the parties the court makes the following findings of fact.
The court in the dissolution action made no reference to the promissory note in question. An examination of the transcript of the dissolution proceedings also is silent on the issue of the note. Further, neither party made any reference to the note on their respective financial affidavits or any other documentation filed with the court.
Prior to their marriage the plaintiff was residing in the United States and the defendant in Jamaica. The plaintiff had accumulated funds from the settlement of an automobile accident claim and a worker's compensation settlement. She paid for the wedding and related expenses and sent cash to the defendant for the expenses related to the operation of a van in Jamaica used by the defendant to earn a living. The plaintiff returned to Connecticut between five to seven days after the marriage and the defendant came in January of 1997. The parties separated after 5 months because of the alleged lying and cheating by the defendant. The plaintiff believed the defendant married her to get his "green card". The parties separated at about the time the promissory note was signed and as previously indicated neither party made any reference to the note on their respective financial affidavits. CT Page 10851
The defendant raised several special defenses in the civil action pleadings. The defendant has a limited education and some difficulty with the English language. In his pleadings the defendant admitted that he had not made any payments on the note but the evidence revealed that he paid the plaintiff $500. The special defenses raised by the defendant were fraud, duress, illegal purposes and lack of consideration. The court finds that there was a certain amount of duress and lack of consideration for the note. The note was procured after the claimed expenditures by the plaintiff and was used to incorporate expenses, absent an agreement to the contrary, that would be normally be paid by one or both of the parties without the expectation of payment.
 CONCLUSION
The court finds the issues in favor of the defendant and enters judgment accordingly.
JOHN R. CARUSO, J.